EX-10.26.5
 
FOURTH AMENDMENT TO MASTER LEASE
 


 
This FOURTH AMENDMENT TO MASTER LEASE (the “Amendment”) is entered into as of
November 1, 2010 (the “Effective Date”) by and among NATIONWIDE HEALTH
PROPERTIES, INC., a Maryland corporation (“NHP”), and NHP McCLAIN, LLC, a
Delaware limited liability company (collectively, “Landlord”);
 SUMMERVILLE AT CAMELOT PLACE LLC, a Delaware limited liability company,
SUMMERVILLE AT HILLEN VALE LLC, a Delaware limited liability company,
SUMMERVILLE AT LAKEVIEW LLC, a Delaware limited liability company, SUMMERVILLE
AT RIDGEWOOD GARDENS LLC, a Delaware limited liability company,
 SUMMERVILLE AT NORTH HILLS LLC, a Delaware limited liability company, and THE
INN AT MEDINA LLC, a Delaware limited liability company (individually and
collectively, “Tenant”); and SUMMERVILLE SENIOR LIVING, INC., a Delaware
corporation (“Summerville”), and EMERITUS CORPORATION, a Washington
corporation (“Emeritus”) (individually and collectively, “Guarantor”).
 
R E C I T A L S
 
A. Landlord and Tenant are parties to that certain Master Lease dated as of
October 2, 2006, as amended by (i) that certain First Amendment to Master Lease
(the “First Amendment”) dated as of December 1, 2006, (ii) that certain Second
Amendment to Master Lease (the “Second Amendment”) dated as of January 2, 2007,
and (iii) that
     certain Third Amendment to Master Lease dated as of March 3, 2008 (the
“Third Amendment”) (as amended, the “Master Lease”), pursuant to which, among
other things, Landlord leases to Tenant the “Premises” described therein.
Initially capitalized terms used but not otherwise defined in this Amendment
shall have the
     meanings given to them in the Master Lease.
 
B. Pursuant to (i) that certain Amended and Restated Guaranty of Lease dated as
of October 2, 2006 executed by Summerville, as amended by the First Amendment,
the Second Amendment and the Third Amendment, and (ii) that certain Guaranty of
Lease dated as of October __, 2007 executed by Emeritus (collectively, the
    “Guaranties”), Guarantor, among other things, guaranteed to Landlord the
performance by Tenant of its obligations under the Master Lease.
 
C. NHP, as lender, and Emeritus, an Affiliate of Tenant, as borrower, are
parties to that certain Second Amended and Restated Loan Agreement dated as of
March 3, 2005, as amended by (i) that certain Amendment to Loan Agreement dated
as of August 6, 2007, (ii) that certain Second Amendment to Loan Agreement dated
as of March
     3, 2008, (iii) that certain Third Amendment to Loan Agreement dated as of
October 22, 2008, and (iv) that certain Fourth Amendment to Loan Agreement dated
as of November 1, 2010 (the “Fourth Loan Amendment”) (as amended, the “Loan
Agreement”), pursuant to the terms and conditions of which a loan in the
principal amount
     of Twenty-One Million Four Hundred Twenty-Six Thousand Dollars
($21,426,000) is due from Borrower to Lender (the “Loan”).
 

 
1

--------------------------------------------------------------------------------

 

D. NHP has made a loan to Emeritus in the original principal amount of Thirty
Million Dollars ($30,000,000) (the “$30,000,000 Loan”) as originally evidenced
by that certain Promissory Note dated as of March 31, 2008 executed and
delivered by Emeritus, as maker, to NHP, as holder (the “Original $30,000,000
Note”).  The Original
     $30,000,000 Note is being amended and restated in its entirety and replaced
by that certain Amended and Restated Promissory Note being executed and
delivered by Emeritus, as maker, to NHP, as holder, concurrently herewith
(the “$30,000,000 Note”).
 
E. As a condition to NHP’s willingness to execute the Fourth Loan Amendment and
to amend and restate the Original $30,000,000 Note, NHP has required that Tenant
amend the Master Lease on the terms and conditions set forth in this Amendment.
 
F. In connection therewith, Guarantor has agreed to affirm to Landlord its
obligations under the Guaranties notwithstanding the amendment of the Master
Lease set forth in this Amendment.
 
A G R E E M E N T
 
NOW, THEREFORE, taking into account the foregoing Recitals, and in consideration
of the mutual covenants and agreements contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
 
1. Amendment to Master Lease.  As of the Effective Date, the term “Emeritus Loan
Obligations” as defined in Exhibit E of the Master Lease is hereby deleted in
its entirety and the following substituted therefor:
 
“Emeritus Loan Obligations” shall mean (a) the obligations of Emeritus in favor
of Nationwide Health Properties, Inc. (“NHP”) under the terms of that certain
Second Amended and Restated Loan Agreement dated as of March 3, 2005, as amended
by (i) that certain Amendment to Loan Agreement dated as of August 6, 2007, (ii)
that
 certain Second Amendment to Loan Agreement dated as of March 3, 2008, (iii)
that certain Third Amendment to Loan Agreement dated as of October 22, 2008, and
(iv) that certain Fourth Amendment to Loan Agreement dated as of November 1,
2010; and (b) the obligations of Emeritus in favor of NHP under the terms of
that certain
 Amended and Restated Promissory Note dated as of November 1, 2010 executed and
delivered by Emeritus, as maker, to NHP, as holder, in the original principal
amount of Thirty Million Dollars ($30,000,000).”
 
2. Reaffirmation of Obligations.
 
(a)           Notwithstanding the amendments to the Master Lease contained
herein, Tenant and Landlord each hereby acknowledges and reaffirms its
respective obligations under the Master Lease (as modified hereby), the LC
Agreement and all other documents executed by such party in connection
therewith.
 

 
2

--------------------------------------------------------------------------------

 

(b)           Notwithstanding the amendments to the Master Lease contained
herein, each of the parties comprising Guarantor hereby acknowledges and
reaffirms its respective obligations under the Guaranties and all documents
executed by such Guarantor in connection therewith, and further agrees that any
reference made in the Guaranties to
                               the Master Lease or any terms or conditions
contained therein shall mean such Master Lease or such terms or conditions as
modified by this Amendment.
 
3. Interpretation.  This Amendment shall be construed as a whole and in
accordance with its fair meaning.  Headings are for convenience only and shall
not be used in construing meaning.
 
4. Further Instruments.  Each party will, whenever and as often as it shall be
reasonably requested so to do by another party, cause to be executed,
acknowledged or delivered any and all such further instruments and documents as
may be necessary or proper, in the reasonable opinion of the requesting party,
in order to carry out the intent
    and purpose of this Amendment.
 
5. Incorporation of Recitals.  The Recitals to this Amendment are incorporated
hereby by reference.
 
6. Counterparts.  This Amendment may be executed in counterparts, all of which
executed counterparts shall together constitute a single document.  Signature
pages may be detached from the counterparts and attached to a single copy of
this document to physically form one document.
 
7. Attorneys’ Fees.  In the event of any dispute or litigation concerning the
enforcement, validity or interpretation of this Amendment, or any part thereof,
the losing party shall pay all costs, charges, fees and expenses (including
reasonable attorneys’ fees) paid or incurred by the prevailing party, regardless
of whether any action or proceeding
    is initiated relative to such dispute and regardless of whether any such
litigation is prosecuted to judgment.
 
8. Effect of Amendment.  Except as specifically amended pursuant to the terms of
this Amendment, the terms and conditions of the Master Lease shall remain
unmodified and in full force and effect.  In the event of any inconsistencies
between the terms of this Amendment and any terms of the Master Lease, the terms
of this Amendment shall
    govern and prevail.
 
9. Entire Agreement.  This Amendment contains the entire agreement between the
parties relating to the subject matters contained herein.  Any oral
representations or statements concerning the subject matters herein shall be of
no force or effect.
 
 
[SIGNATURE PAGES TO FOLLOW]
 


 

 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.
 
TENANT:
 
SUMMERVILLE AT CAMELOT PLACE LLC,
a Delaware limited liability company
 
By:           /s/ Robert C. Bateman
Name:      Robert C. Bateman
Title:        CFO




SUMMERVILLE AT HILLEN VALE LLC,
a Delaware limited liability company
 
By:           /s/ Robert C. Bateman
Name:      Robert C. Bateman
Title:        CFO




SUMMERVILLE AT LAKEVIEW LLC,
a Delaware limited liability company
 
By:           /s/ Robert C. Bateman
Name:      Robert C. Bateman
Title:        CFO




SUMMERVILLE AT RIDGEWOOD GARDENS LLC,
a Delaware limited liability company
 
By:           /s/ Robert C. Bateman
Name:      Robert C. Bateman
Title:        CFO



 
 
S - 1

--------------------------------------------------------------------------------

 
 
 
SUMMERVILLE AT NORTH HILLS LLC,
a Delaware limited liability company
 
By:           /s/ Robert C. Bateman
Name:      Robert C. Bateman
Title:        CFO




THE INN AT MEDINA LLC,
a Delaware limited liability company
 
By:           /s/ Robert C. Bateman
Name:      Robert C. Bateman
Title:        CFO




 
GUARANTOR:
 
SUMMERVILLE SENIOR LIVING, INC.,
a Delaware corporation
 
By:           /s/ Robert C. Bateman
Name:      Robert C. Bateman
Title:        CFO


EMERITUS CORPORATION,
a Washington corporation
 
By:           /s/ Robert C. Bateman
Name:      Robert C. Bateman
Title:        CFO






 

 
S - 2

--------------------------------------------------------------------------------

 

LANDLORD:
 
NATIONWIDE HEALTH PROPERTIES, INC.,
a Maryland corporation
 
By:           /s/ Brent P. Chappell
Name:      Brent P. Chappell
Title:        V.P. Portfolio Management




NHP McCLAIN, LLC,
a Delaware limited liability company
 


 
BY:           NATIONWIDE HEALTH PROPERTIES, INC.,
 a Maryland corporation,
 its sole member
 
By:            /s/ Brent P. Chappell
Name:       Brent P. Chappell
Title:         V.P. Portfolio Management








 


 

 
S - 3

--------------------------------------------------------------------------------

 
